ON APPLICATION FOR REINSTATEMENT
PER CURIAM.
11 This proceeding arises out of an application for reinstatement filed by petitioner, Craig T. Broussard, an attorney currently suspended from the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: Broussard, 12-0749 (La.5/04/12), 88 So.3d 443, we accepted a joint petition for consent discipline filed by petitioner and the Office of Disciplinary Counsel (“ODC”). Pursuant to the petition for consent discipline, we suspended petitioner from the practice of law for three years, with all but one year and one day deferred, for creating a false document and providing it to his client without advising that it was a fabrication.
Petitioner subsequently filed an application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The ODC took no position regarding the application for reinstatement. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, both the hearing committee and the disciplinary board recommended that petitioner be reinstated to the practice of law, subject to conditions. Neither petitioner nor the ODC objected to the disciplinary board’s recommendation; however, on April 30, 2014, we ordered the parties to submit [2briefs addressing the issue of whether petitioner’s reinstatement to the practice of law should be conditioned upon medical monitoring by the Lawyers Assistance Program (“LAP”). In response to our order, both parties filed briefs acknowledging that such monitoring was appropriate.
After considering the record in its entirety, we find petitioner has met his burden of proving that he is entitled to be reinstated to the practice of law. Nevertheless, as recognized by the disciplinary board and agreed to by the parties, further precautions are warranted to insure that the public will be protected upon petition*999er’s return to practice. See Supreme Court Rule XIX, § 24(J).
Accordingly, we will order that petitioner be conditionally reinstated to the practice of law, subject to a five-year period of probation governed by the following conditions:
1. Petitioner shall request that the ODC appoint a practice monitor to supervise his professional activities during the probationary period, including his compliance with trust account rules, accounting procedures, and office management procedures. Petitioner shall comply with all reasonable requests of his practice monitor.
2. Petitioner shall cooperate with the ODC, and shall comply with any and all requirements imposed upon him by the ODC.
3. Petitioner shall continue medication management and supportive counseling with his treating physician for a five-year period.
4. Petitioner shall enter into a five-year mental health monitoring contract with LAP. A report prepared by petitioner’s treating physician certifying petitioner’s continued compliance with his treatment plan shall be submitted to LAP on a quarterly basis.
5. Upon the expiration of the current conditional reinstatement period, the ODC, after appropriate consultation with the Director of LAP, shall file a ^report in this court in which it shall recommend whether the conditional reinstatement shall be allowed to terminate or shall be extended.
Should petitioner fail to comply with these conditions, or should he commit any misconduct during the period of probation, his conditional right to practice may be terminated immediately, or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement, as appropriate.
DECREE
Upon review of the findings and recommendation of the hearing committee and disciplinary board, and considering the record and the briefs filed by the parties, it is ordered that Craig Thomas Brous-sard, Louisiana Bar Roll number 26217, be immediately reinstated to the practice of law in Louisiana, subject to the conditions set forth herein. All costs of these proceedings are assessed against petitioner.
CLARK, J., dissents with reasons.